                          IN THE UNITED STATES DISTRICT COURT
                                         For The
                             EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                 ) Case No. 1:18-po-00039-SAB
                                          )
                  Plaintiff,              ) DEFENDANT’S STATUS REPORT ON
v.                                        ) UNSUPERVISED PROBATION
                                          )
SANDRA DEBOARD,                           )
                                          )
                 Defendant.               )
                                          )

       PURSUANT to an order of this Court the Defendant hereby submits her status report on

unsupervised probation:

       Convicted of:                Using National Forrest lands as a residence,
                                    in violation of 36 C.F.R. § 261.10(b)
       Sentence Date:               August 27, 2018
       Review Hearing Date:         August 1, 2019
       Probation Expires On:        August 27, 2019


CONDITIONS OF UNSUPERVISED PROBATION:

☒      Obey all federal, state and local laws; and

☒      Monetary Fines & Penalties in Total Amount of: $30 processing fee

☒      The defendant shall not enter or be on land owned by the National Park Service or
       National Forest Service while on probation unless prior approval by the Court.

COMPLIANCE:

☒      Defendant has complied with and completed all conditions of probation described above.


GOVERNMENT POSITION:
☒      The Government agrees to the above-described compliance.
☐      The Government disagrees with the following area(s) of compliance:
       Government Attorney:

DATED: July 17, 2019                                 /s/ Jeffrey Spivak
                                                     Jeffrey Spivak
                                                     Assistant United States Attorney

                                               1 of 2
DEFENDANT’S REQUEST:

         In light of the information detailed in this status report, the defendant requests that the review

hearing set for 8/1/2019 at 10:00 a.m.

☐        be continued to _______________ at 10:00 a.m.; or
☒        be vacated.

DATED: July 17, 2019                                    /s/ Matthew Lemke                      r
                                                        Assistant Federal Defender
                                                        Counsel for Sandra Deboard




                                                 ORDER

         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☒      GRANTED. The Court orders that the Review Hearing set for August 1, 2018 at
                         10 a.m. be vacated

         ☐      DENIED.



IT IS SO ORDERED.

Dated:       July 17, 2019
                                                     UNITED STATES MAGISTRATE JUDGE




                                                    2 of 2
